DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Fenty (Reg. No. 60,633) on 01/06/2022.
The application has been amended as follows: 
Claims 7-18 have been cancelled.

REASONS FOR ALLOWANCE
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Murcko, JR. (US 2003/0055743 A1) teaches a method of providing a phone call brokerage service to a driver of a vehicle using a phone call brokerage system including an on-vehicle brokerage system and a brokerage server (see [0013], [0039], “brokers”, see [0215], [0243], “cars”, see [0111], [0137] and [0155], “phone”), the method comprising: an advertisement (see [0270], “advertisers”), the radio wireless connections”), generating a service request (see Abstract and [0022], “services to offer those items globally to potential buyers, for buyers to make item requests of sellers”), voice signals (see Abstract, [0023], [0115] and [0123], “voice telephony”, “voice communication”). 
 	Murcko, JR. (US 2003/0055743 A1) fails to teach receiving, by the on-vehicle brokerage system, a radio signal from a radio station, the radio signal including an advertisement and a metadata of an advertisement; initiating, by the on-vehicle brokerage system, the phone call brokerage service in response to receiving a phone call request from the driver, comprising: generating a service request for the phone call brokerage service including the metadata of the advertisement; establishing, by the on-vehicle brokerage system, a wireless connection between the on-vehicle brokerage system and the brokerage server, comprising: transmitting the service request for the phone call brokerage service to the brokerage server; establishing, by the brokerage server, a phone call connection between the brokerage server and an advertiser corresponding with the metadata of the advertisement; and relaying voice signals between the driver and the advertiser through the wireless connection established between the on-vehicle brokerage system and the brokerage server and the phone call connection between the brokerage server and the advertiser.
 	Dependent claims 2-6 are allowable for the same reasons.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Owen (US 2012/0282905 A1).
 	Randall et al (US 2019/0333105 A1).
 	Rosen (US 2016/0073254 A1).
 	Simonds et al (US 2004/0092253 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642